NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


MOISE LAPOINTE and LISA LAPOINTE,            )
                                             )
             Appellants                      )
                                             )
v.                                           )      Case No. 2D16-4724
                                             )
U.S. BANK, N.A., SUCCESSOR                   )
TRUSTEE TO LASALLE BANK                      )
NATIONAL ASSOCIATION, ON BEHALF              )
OF THE HOLDERS OF BEAR STEARNS               )
ASSET BACKED SECURITIES I TRUST              )
2005-HE8 ASSET-BACKED                        )
CERTIFICATES SERIES 2005-HE8,                )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 21, 2018.

Appeal from the Circuit Court for
Hillsborough County; Mark D. Kiser, Judge.

Mark P. Stopa of Stopa Law Firm, LLC,
Tampa, and Latasha Scott of Lord Scott,
PLLC, Tampa, for Appellants.

Charles E. Stoecker and William L.
Grimsley of McGlinchey Stafford, Fort
Lauderdale, for Appellee.


PER CURIAM.


             Affirmed.


MORRIS, LUCAS, and SALARIO, JJ., Concur.